UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 Or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 1-32362 OTELCO INC. (Exact name of registrant as specified in its charter) Delaware 52-2126395 (State or other jurisdiction of incorporation or (I.R.S. Employer Identification No.) organization) 505 Third Avenue East, Oneonta, Alabama (Address of Principal Executive Offices) (Zip Code) (205) 625-3574 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesý No¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes¨ No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer ý Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨ Noý APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at May 7, 2010 Class A Common Stock ($0.01 par value per share) Class B Common Stock ($0.01 par value per share) OTELCO INC. FORM 10-Q For the three month period ended March 31, 2010 TABLE OF CONTENTS Page PART IFINANCIAL INFORMATION 2 Item 1. Financial Statements 2 Consolidated Balance Sheets as of December 31, 2009 and March 31, 2010 2 Consolidated Statements of Operations for the Three Months Ended March 31, 2009 and 2010 3 Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2009 and 2010 4 Notes to Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures about Market Risk 20 Item 4. Controls and Procedures 20 PART IIOTHER INFORMATION 21 Item 6. Exhibits 21 i Unless the context otherwise requires, the words “we,” “us,” “our,” “the Company” and “Otelco” refer to Otelco Inc., a Delaware corporation, and its consolidated subsidiaries as of March 31, 2010. FORWARD-LOOKING STATEMENTS This report contains forward-looking statements that are subject to risks and uncertainties.Forward-looking statements give our current expectations relating to our financial condition, results of operations, plans, objectives, future performance and business.These statements may include words such as “anticipate,” “estimate,” “expect,” “project,” “plan,” “intend,” “believe” and other words and terms of similar meaning in connection with any discussion of the timing or nature of future operating or financial performance or other events.These forward-looking statements are based on assumptions that we have made in light of our experience in the industry in which we operate, as well as our perceptions of historical trends, current conditions, expected future developments and other factors we believe are appropriate under the circumstances.Although we believe that these forward-looking statements are based on reasonable assumptions, you should be aware that many factors could affect our actual financial condition or results of operations and cause actual results to differ materially from those in the forward-looking statements. 1 PART IFINANCIAL INFORMATION Item 1.Financial Statements OTELCO INC. CONSOLIDATED BALANCE SHEETS December 31, March 31, Assets (unaudited) Current assets Cash and cash equivalents $ $ Accounts receivable: Due from subscribers, net of allowance for doubtful accounts of $473,572 and $411,964, respectively Unbilled receivables Other Materials and supplies Prepaid expenses Income tax receivable - Deferred income taxes Total current assets Property and equipment, net Goodwill Intangible assets, net Investments Deferred financing costs Deferred income taxes Other assets Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities Accounts payable $ $ Accrued expenses Advance billings and payments Deferred income taxes Customer deposits Total current liabilities Deferred income taxes Interest rate swaps Advance billings and payments Other liabilities Long-term notes payable Total liabilities Class B common convertible to senior subordinated notes Stockholders’ Equity Class A Common Stock, $.01 par value-authorized 20,000,000 shares; issuedand outstanding 12,676,733 shares Class B Common Stock, $.01 par value-authorized 800,000 shares; issued and outstanding 544,671 shares Additional paid in capital Retained deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 2 OTELCO INC. CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) Three months ended March 31, Revenues Local services $ $ Network access Cable television Internet Transport services Total revenues Operating expenses Cost of services and products Selling, general and administrative expenses Depreciation and amortization Total operating expenses Income from operations Other income (expense) Interest expense ) ) Change in fair value of derivatives ) ) Other income Total other expenses ) ) Loss before income tax ) ) Income tax benefit Net loss available to common stockholders $ ) $ ) Weighted average shares outstanding: Basic Diluted Basic net loss per share ) ) Diluted net loss per share ) ) Dividends declared per share The accompanying notes are an integral part of these consolidated financial statements. 3 OTELCO INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) Three months ended March 31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net income to cash flows from operating activities: Depreciation Amortization Interest rate caplet - Amortization of debt premium ) ) Amortization of loan costs Change in fair value of derivatives Provision for uncollectible revenue Changes in assets and liabilities; net of assets and liabilities acquired: Accounts receivables Materials and supplies ) ) Prepaid expenses and other assets ) Income tax receivable - Accounts payable and accrued liabilities ) ) Advance billings and payments ) Other liabilities ) Net cash from operating activities Cash flows from investing activities: Acquisition and construction of property and equipment ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Cash dividends paid ) ) Net cash used in financing activities ) ) Net increase in cash and cash equivalents Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosures of cash flow information: Interest paid $ $ Income taxes received $ ) $ ) The accompanying notes are an integral part of these consolidated financial statements. 4 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (unaudited) 1. Organization and Basis of Financial Reporting Basis of Presentation and Principles of Consolidation The consolidated financial statements include the accounts of Otelco Inc. (the “Company”) and its subsidiaries, all of which are wholly owned. These include:Otelco Telecommunications LLC (“OTC”); Otelco Telephone LLC (“OTP”); Hopper Telecommunications Company, Inc. (“HTC”); Brindlee Mountain Telephone Company (“BMTC”); Blountsville Telephone Company, Inc. (“BTC”); Mid-Missouri Holding Corporation (“MMH”) and its wholly owned subsidiary Mid-Missouri Telephone Company (“MMT”) and its wholly owned subsidiary Imagination, Inc.; Mid-Maine Telecom, Inc. (“MMTI”); Mid-Maine TelPlus (“MMTP”); The Granby Telephone & Telegraph Co. of Massachusetts (“GTT”); War Acquisition Corporation (“WT”); The Pine Tree Telephone and Telegraph Company (“PTT”); Saco River Telegraph and Telephone Company (“SRT”); CRC Communications of Maine, Inc. (“PTN”); and Communications Design Acquisition Corporation (“CDAC”). The accompanying consolidated financial statements include the accounts of the Company and all of the aforesaid subsidiaries after elimination of all material intercompany balances and transactions.The unaudited operating results for the three months ended March 31, 2010 are not necessarily indicative of the results that may be expected for the year ending December 31, 2010. The consolidated financial statements and notes included in this Form 10-Q should be read in conjunction with the consolidated financial statements and notes thereto included in the Company’s annual report on Form 10-K for the year ended December 31, 2009.The interim consolidated financial information herein is unaudited.The information reflects all adjustments (which include only normal recurring adjustments), which are, in the opinion of management, necessary for a fair presentation of the financial position and results of operations for the periods included in the report. Certain prior year amounts have been reclassified to conform with the current year’s presentation. Recently Adopted Accounting Pronouncements In February 2010, the Financial Accounting Standards Board (the “FASB”) issued Accounting Standards Update (“ASU”) 2010-09, Amendments to Certain Recognition and Disclosure Requirements (“ASU 2010-09”), an update to Accounting Standards Codification (“ASC”) 855, Subsequent Events.ASU 2010-09 removes the requirement for a Securities and Exchange Commission (“SEC”) filer to disclose a date through which subsequent events have been evaluated in both issued and revised financial statements.Revised financial statements include financial statements revised as a result of either correction of an error or retrospective application of accounting principles generally accepted in the United States.The FASB also clarified that if the financial statements have been revised, then an entity that is not an SEC filer should disclose both the date that the financial statements were issued or available to be issued.The FASB believes these amendments remove potential conflicts with the SEC’s literature.ASU 2010-09 is effective upon issuance except for the use of the issued date for conduit debt obligors, which is effective for interim or annual periods ending after June 15, 2010.The adoption of this update did not have a material impact on our consolidated financial statements. Recent Accounting Pronouncements In October 2009, the FASB issued ASU 2009-13, Multiple-Deliverable Revenue Arrangements – a consensus of the FASB Emerging Issues Task Force (“ASU 2009-13”), an update to ASC 605, Revenue Recognition.ASU 2009-13 provides application guidance on whether multiple deliverables exist, how the deliverables should be separated, and how the consideration should be allocated to one or more units of accounting.ASU 2009-13 establishes a selling price hierarchy for determining the selling price of a deliverable.The selling price used for each deliverable will be based on vendor-specific objective evidence, if available, third-party evidence if vendor-specific evidence is not available, or estimated selling price if neither vendor-specific nor third-party evidence is available.The Company will be required to apply this guidance prospectively for revenue arrangements entered into or materially modified for the fiscal year beginning on or after June 15, 2010; however earlier application is permitted.The Company has not determined the impact that this update may have on its consolidated financial statements. 5 In January 2010, the FASB issued ASU 2010-06, Improving Disclosures about Fair Value Measurements (“ASU 2010-06”), an update to ASC 820, Fair Value Measurements and Disclosures (“ASC 820”).ASU 2010-06 provides more robust disclosures about (1) the different classes of assets and liabilities measured at fair value, (2) the valuation techniques and inputs used, (3) the activity in Level 3 fair value measurements, and (4) the transfers between Levels 1, 2, and 3.The new disclosures and clarifications of existing disclosures are effective for interim and annual reporting periods beginning after December 15, 2009, except for the disclosures about purchases, sales, issuances, and settlements in the roll forward of activity in Level 3 fair value measurements.Those disclosures are effective for fiscal years beginning after December 15, 2010, and for interim periods within those fiscal years.The Company has not determined the impact that this update may have on its consolidated financial statements. Accounting for Income Taxes The Company accounts for income taxes for interim periods in accordance with the ASC 740, Income Taxes (“ASC 740”). The Income Taxes—Interim Reporting subtopic of ASC 740 requires the tax (or benefit) related to ordinary income (or loss) to be computed based on the estimated annual effective tax rate expense. In computing the estimated annual tax rate, anticipated tax credits are limited to the amounts that are expected to be realized or are expected to be recognizable at the end of the current fiscal year.If the loss realized in a quarter is greater than the estimated loss for the year, the tax benefit recognized is limited to the annual benefit anticipated.As such, the tax benefit recognized this quarter is subject to this limitation. 2. Commitments and Contingencies From time to time, we may be involved in various claims, legal actions and regulatory proceedings incidental to and in the ordinary course of business, including administrative hearings of the Alabama, Maine, Missouri, Massachusetts, New Hampshire, and West Virginia Public Service Commissions relating primarily to rate making.Currently, none of the legal proceedings are expected to have a material adverse effect on our business. 3. Derivative and Hedge Activities An interest rate cap was purchased on December 21, 2004, coincident with the closing of our initial public offering and the recapitalization of our senior notes payable. The interest rate cap was purchased to mitigate the risk of rising interest rates to limit or cap the rate at 3% for the three month LIBOR index plus the applicable margin on $80 million in senior debt for five years. On July 5, 2007, the Company repaid $55,353,032 in debt, reducing its senior debt below the level of the rate cap. The cap was considered an effective hedge for the remaining senior debt as all critical terms of the interest rate cap are identical to the underlying debt it hedges. The balance of the cap at that time was considered as an investment and adjustments were made to accumulated other comprehensive income to reflect this change. On October 31, 2008, the Company entered into a second amended and restated credit agreement, increasing senior debt to $173.5 million in conjunction with the acquisition of three entities from Country Road Communications LLC. The full $80 million rate cap is accounted for as an effective hedge from that date through the end of the rate cap on December 20, 2009. The cost of the effective portion of the interest rate cap was expensed as interest over the effective life of the hedge in accordance with the quarterly value of the caplets as determined at the date of inception. The second amended and restated credit agreement requires that the Company acquire interest rate protection for at least half of the $173.5 million senior debt through at least October 31, 2010. Accordingly, the Company has acquired two interest rate swaps with approved counterparties.The first swap has a notional amount of $90 million with the Company paying a fixed rate of 1.85% and the counterparty paying a variable rate based upon the three month LIBOR interest rate. It is effective from February 9, 2009 through February 8, 2012. The second swap has a notional amount of $60 million with the Company paying a fixed rate of 2.0475% and the counterparty paying a variable rate based upon the three month LIBOR interest rate. It is effective from February 9, 2010 through February 8, 2012. From an accounting perspective, the documentation for both swaps does not meet the technical requirements of ASC 815, Derivatives and Hedging, to allow the swaps to be considered highly effective hedging instruments and therefore the swaps do not qualify for hedge accounting.The change in fair value of the swaps is charged or credited to income as a change in fair value of derivatives.Over the life of the swaps, the cumulative change in value will be zero. 4. Income (Loss) per Common Share and Potential Common Share Basic income per common share is computed by dividing net income (loss) by the weighted-average number of shares outstanding for the period.Diluted income (loss) per common share reflects the potential dilution that could occur if the shares of Class B common stock are exchanged for Income Deposit Securities (“IDS”) units.Class B common stock is exchangeable for IDS units on a one-for-one basis, each of which includes a Class A common share.The Company currently expects to offer the holders of ClassB common stock the opportunity to exchange their Class B shares for IDS units during second quarter 2010. 6 A reconciliation of the common shares for the Company’s basic and diluted loss per common share calculation is as follows: For the three months ended March 31, Weighted average common shares-basic Effect of dilutive securities Weighted-average common shares and potential common shares-diluted Net loss available to common stockholders $ ) $ ) Net loss per basic share $ ) $ ) Net loss available to common stockholders $ ) $ ) Less: Change in fair value of B share derivative ) - Net loss available for diluted shares $ ) $ ) Net loss per diluted share $ ) $ ) 5. Fair Value Measurements In accordance with ASC 820, the following table represents the Company’s fair value hierarchy for its financial assets and liabilities as of March 31, 2010: March 31, 2010 Fair Value Level 1 (1) Level 2 (2) Level 3 (3) Assets Cash and cash equivalents $ $ $
